DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed on November 1, 2022.  Applicant has amended claims 1, 3-5, 17, 19-21.  Currently, claims 1-25 are pending, with claims 10-16 withdrawn.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1- 1-9, 17-25 are maintained in light of applicant’s amendments in light of applicant’s amendments to claims 1, 8 and 15.
The 35 U.S.C. 103 rejections of claims 1- 1-9, 17-25 are maintained in light of applicant’s amendments in light of applicant’s amendments to claims 1, 8 and 15.

Response to Arguments

Applicant’s arguments submitted on 11/1/22 have been considered but are not persuasive.  
Applicant argues on p. 11 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant points to various areas of the specification to show that the claims are not abstract ideas.   Examiner notes that evaluating business operations of system functions by assets of a system sector is a type of evaluation and considered abstract.   Even if it was clear that the evaluation was for something concrete like a physical asset, evaluating such an asset would still be abstract.  Moreover, applicant's admits on p. 13 of the remarks that a system asset may be a conceptual asset.   Moreover, applicant admits on p. 14 that system functions correspond to the functions the system executes to support the organization's business requirements.  This further supports that the claims are directed to commercial or business interactions.   Thus, the 101 rejections are maintained.  
Applicant argues on p. 17 -18 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant’s argues the claims overcome the art by pointing to the arguments related to the 101 rejection.  These arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 17-25 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method and system).  Claims 1-9, 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 17 recites the abstract idea of determining a system sector of a system under test for an evaluation with respect to fulfillment of business operation functions by assets of the system sector and determining at least one evaluation perspective for use in performing the evaluation on the system sector and determining at least one evaluation viewpoint for use in performing the evaluation on the system sector and obtaining business operations data regarding the assets of the system sector in accordance with the at least one evaluation perspective and the at least one evaluation viewpoint and calculating an evaluation rating as a measure of the fulfillment of the business operation of the system functions by the assets of the system sector based on the business operations data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric.  Under prong 1 of Step 2A, these claims are considered abstract because the claims are certain methods of organizing human activity such as commercial interactions (including business relations).  Applicant’s claims are organized human activity because the claims show evaluating business operation system functions which are considered commercial activity and business relations and the calculation of rating is considered a type of organizing of that data. Under prong 2 of Step 2A, the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as an analysis system that includes one or more computing entities and a computer readable memory sections operable to store instructions) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as an analysis system that includes one or more computing entities and a computer readable memory sections operable to store instructions (as evidenced by para [0005], [0145]-[0150], [0176]-[0179] of applicant’s own specification) are well understood, routine and conventional in the field.  Dependent claims 2-9, 18-25 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing receiving inputs, determining system criteria based on specific parameters, establishing the business operation objectives, calculating evaluation rating based on the maturity level, wherein the asset is a physical or conceptual asset, specific types of evaluation perspectives and viewpoints and an evaluation rating metric.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 18-20, 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lovy et al. (US 2013/0208880 A1) (hereinafter Lovy).

Claims 1 and 17:
Lovy, as shown, discloses the following limitations of claims 1 and 17:
A method (and corresponding a computer-readable memory – Figs 1-2, showing equivalent computing functionality) comprises: determining, by an analysis system that includes one or more computing entities (see para [0033]-[0036], [0151] showing computer system functionality and diagnosing computer networks), a system sector of a system under test for an evaluation with respect to fulfillment of business operation of system functions by assets of the system sector (see para [0077], "Dashboards may provide operations management expertise with ad-hoc and pre-determined analysis based on departmental or organizational goals."); 
determining, by the analysis system, at least one evaluation perspective for use in performing the evaluation on the system sector (Fig 3H and see para [0077]-[0082], where evaluation perspective is the broadest can be considered the parent category such as customer service based on para [0161]-[0165] of applicant’s own specification); 
determining, by the analysis system, at least one evaluation viewpoint for use in performing the evaluation on the system sector (Fig 3H and see para [0077]-[0082], where evaluation viewpoint is a sub category such as tech support based on para [0161]-[0165] of applicant’s own specification); 
obtaining, by the analysis system, business operations data regarding the assets of the system sector in accordance with the at least one evaluation perspective and the at least one evaluation viewpoint (Fig 3H and see para [0077]-[0082], where evaluation perspective is an additional sub-category such as software based on para [0161]-[0165] of applicant’s own specification); and 
calculating, by the analysis system, an evaluation rating as a measure of the fulfillment of the business operation of the system functions by the assets of the system sector based on the business operations data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric (Fig H, where the metrics for the calls can be considered a measure of fulfillment of business operation objectives and see para [0080] and Fig 3I where it would be obvious to one of ordinary skill in the art at the time of the invention that a scorecard can be considered a calculated rating given broadest reasonable interpretation of an evaluation rating).

Claims 2 and 18:
Further, Lovy discloses the following limitations:
receiving, by the analysis system, an input, wherein the input identifies at least one of: the system sector; the at least one evaluation perspective; and the at least one evaluation viewpoint (see para [0082] and Fig 3J, showing a user interface that enables users to create their own views of the different types of data used in the sextant application).  

Claims 3 and 19:
Further, Lovy discloses the following limitations:
determining, by the analysis system, a system criteria from a plurality of system criteria, wherein the plurality of system criteria includes two or more of guidelines, system requirements, system design, system build, and resulting system (see para [0047], "Sextant application 50 utilizes correlation layer 54 and computation layer 56 to incorporate contact center's business processes, data access security requirements, geographical locations, role-based views, groupings and financial detail to create a rich set of metadata that may then be presented by distribution layer 58 with a powerful real-time dashboard and historical report visualizations, as illustrated in FIGS. 3G-J. As such, Sextant application 50 provides a complete turnkey contact center business intelligence solution that includes management consultation, system implementation and ongoing application and systems support." and see para [0082], "The Wizard also leverages data permissions and user accessibility defined in the distribution layer 58. This allows Wizard users the freedom to explore only the information available to them through policy. Wizard users can save and modify their own intelligence designs and have the ability to publish their work to other users or groups."); 
obtaining, by the analysis system, the business operations data specific for the system criteria (see para [0156]-[0160], showing obtaining the system data); and 
calculating, by the analysis system, the evaluation rating specific to the fulfillment of the business operation objectives with respect to the system criteria (see para [0080] and Fig 3I, showing scoring of the system’s data).

Claims 4 and 20:
Further, Lovy discloses the following limitations:
obtaining, by the analysis system, business operations of the system under test (see para [0156]-[0160], showing obtaining the system data); 
determining, by the analysis system, a set of the business operations relevant to the system sector based on a system element identifier associated with the system sector (see para [0077]-[0080] and Figs 3H-3I, showing dashboards based on departmental or organizational goals that can be ad hoc ); and 
establishing, by the analysis system, the business operation of the system functions based on the set of business operations (see para [0077]-[0080] and Figs 3H-3I, showing dashboards based on departmental or organizational goals that can be ad hoc and corresponding scorecard data).

Claims 6 and 22:
Further, Lovy discloses the following limitations:
wherein an asset of the assets of the system sector comprises at least one of: a physical asset (see para [0055], where a call flow can be considered a physical asset); and 
a conceptual asset, wherein the asset includes an identifier, wherein the identifier is an organization identifier, a division identifier, a department identifier, a group identifier, a sub-group identifier, a device identifier, a software identifier, and/or an internet protocol address identifier (see para [0193], showing a URL identifier).

Claims 7 and 23:
Further, Lovy discloses the following limitations:
an evaluation perspective of the at least one evaluation perspective being an understanding perspective, an implementation perspective, a performance perspective, or a self-analysis perspective (see para [0054], the reporting and analytics can be for performance)

Claims 8 and 24:
Further, Lovy discloses the following limitations:
an evaluation viewpoint of the at least one evaluation viewpoint being a disclosed viewpoint, a discovered viewpoint, or a desired viewpoint (see para [0190], "This process entails an evaluation of the parent/child relationships of the monitored object within the network. The parent/child relationships are established during the implementation process of appliance 300, where discovery and other means are used to identify the managed network topology. A parent object is a device or service that must be functional for a child device or service to function. A child object is a device or service that has a dependency on a parent device or service to be functional. Within a network environment a child object can have multiple parent objects, and a parent object can have multiple children objects.")

Claims 9 and 25:
Further, Lovy discloses the following limitations:
an evaluation rating metric of the at least one evaluation rating metric being a process rating metric, a policy rating metric, a procedure rating metric, a certification rating, a documentation rating metric, or an automation rating metric (Fig 3H, where how calls are handled can be considered a process metric)

Claims 5 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lovy, as applied above, and further in view of Jaligama et al. (US 2007/0021967 A1) (hereinafter Jaligama)

Claims 5 and 21:
Lovy does not specifically disclose the evaluation rating further based on the maturity level of the business operation objectives.  In analogous art, Jaligama discloses the following limitations:
determining, by the analysis system, a maturity level of the business operation of the system functions (see para [0006], "a method of developing a process roadmap for at least one business system is disclosed. The method includes identifying at least one business process and determining business goals and key process metrics for the at least one business process. The method further includes measuring process maturity levels of the at least one business process and identifying business process improvement initiatives based on the process maturity. Furthermore, the method includes linking at least one of the business process, or the business goals and key process metrics, or the process maturity levels or the business process improvement initiatives, or combinations thereof for developing the process roadmap for the at least one business system."); 
calculating, by the analysis system, the evaluation rating further based on the maturity level of the business operation of the system functions (see para [0041] and Fig 3, where assessment can be a type of calculating)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Lovy with Jaligama because including maturity level enables more effective monitoring and managing of products as they are scaled (see Jaligama, para [0003]-[0005]).       
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for providing business process improvement as taught by Jaligama in the method for evolutionary contact center business intelligence of Lovy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20030115094 A1
US 20030187675 A1
US 20180268339 A1


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624